EXHIBIT 10.1
 
 
VIA HAND DELIVERY


July 24, 2012


Mr. Murray P. Fish
Datawatch Corporation
Quorum Office Park
271 Mill Road
Chelmsford, MA 01824


Re:           Amendment to Employment Agreement


Dear Murray:


The purpose of this letter is to amend the terms of your March 26, 2007
Agreement with Datawatch Corporation (your “Agreement”).  Capitalized terms will
have the meanings given to them in the Agreement.


1.           Unless you are earlier terminated for Cause, and provided that you
comply with the terms and conditions set forth herein, you will remain employed
by Datawatch as Chief Financial Officer through August 15, 2012.  However, you
will perform only such duties and responsibilities as are assigned to you by the
Chief Executive Officer.


2.           Your duties and responsibilities will specifically include, but not
be limited to, assistance with Datawatch’s third fiscal quarter closing and the
preparation, signing and filing of the Form 10-Q quarterly report for that
quarter.  You agree to perform all assigned duties and responsibilities in a
professional and responsible manner to the best of your abilities.


3.           Your resignation from employment with Datawatch will then be
effective August 15, 2012, at which time you will also resign from all officer,
director, and other positions and affiliations with Datawatch.  Your initial
payment of severance payments under your Agreement will commence with the
Company payroll scheduled for August 31, 2012.


4.           Section 4 of your Agreement is hereby amended such that, if you
comply with the terms and conditions set forth herein, (i) Datawatch will
provide you with three (3) additional months of the severance payments set forth
in said Section 4 and (ii) you will be entitled to receive payment of your
annual executive bonus for the fiscal year pro rated through August 15, 2012, in
the amount of $80,063, which amount will be paid in connection with the August
31 payroll.  All severance payments and payment of the annual executive bonus
will be subject to your execution of a comprehensive release, a form of which is
attached hereto as Appendix A, on or within twenty-one (21) days after the
termination of your employment.


5.           Upon the conclusion of your employment, you will be permitted to
retain, without cost,  the laptop computer and cellular phone presently provided
to you by the Company after having removed all Company-related data and
documents therefrom and providing an electronic copy of such data and documents
to the Company.


6.           In consideration of the additional severance set forth in Section 4
above and the other consideration set forth herein, you expressly acknowledge
and agree that the terms of this amendment do not constitute Good Reason for
your resignation.


7.           Except as expressly amended herein, all terms of your Agreement
will remain in full force and effect.


Very truly yours,


DATAWATCH CORPORATION
 
/s/ Michael A. Morrison                                                      
Michael A. Morrison
President and Chief Executive Officer




ACCEPTED AND AGREED:


/s/ Murray P. Fish                                           
Murray P. Fish


Date:      July 24,
2012                                                                